Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9, 10, 12, 14, 17-23 rejected under 35 U.S.C. 103 as being unpatentable over Wilson: 20030236580 hereinafter Wil further in view of Greenberger: 5870484 hereinafter Green and further in view of Mizuno: 20100034403 hereinafter Miz.

Regarding claim 1, 10, 14
Wil teaches
An audio signal processing system, method, instructions for operation of a playback device, the system comprising: a processor (Wil: Abstract; ¶ 2, 25-47, 102: signal processing circuitry operates to determine and adjust a volume of a channel output to a speaker(s)), comprising:
receiving at a playback device including a plurality of audio transducers, a first source stream of audio content (Wil: ¶ 2, 25-47, 102; Fig 1: a received content stream comprising audio and metadata received at a playback device comprising a plurality of speakers 208 said content stream bearing metadata indicative of an amount of channels such as stereo, 3 channel, surround);
determining whether the first source stream of audio content is (i) standalone audio content having a left input channel signal and a right input channel signal or (ii) video-associated audio content having at least a left input channel signal, a right input channel signal and a center input channel signal (Wil: ¶ 2, 25-47, 102; Fig 1: system determines a type of audio content comprising at least M=2 channel audio indicative of standalone or stereo content or M>2 channel audio indicative of video associated or surround/5.1 content having a center channel, etc.);
after determining that the first stream of audio content is standalone audio content (Wil: ¶ 2, 25-47, 102-106; Fig 1, 4: system makes a determination that stream has an input channel count of two and an output channel / speaker count of three or greater),
applying a first array transfer function to the input signals to produce a first plurality of arrayed audio output signals (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: input signals processed using a fold up function comprising coefficients which by which the system maps the conversion of the fewer input channels to a greater number of output channels); and 
providing each of the first plurality of audio output signals to a respective one of the plurality of audio transducers (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: input signals processed using a fold up function comprising coefficients which by which the system maps the conversion of the fewer channels to a greater number of channels for output by the speakers)
receiving at the playback devices, a second source stream of audio content (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: a second subsequent audio stream is received by the device, iterating the disclosed method steps),
determining whether the second source stream of audio content is (i) standalone audio content having a left input channel signal and a right input channel signal or (ii) video-associated audio content having at least a left input channel signal, a right input channel signal and a center input channel signal (Wil: ¶ 2, 25-47, 102; Fig 1: system determines a type of audio content comprising at least M=2 channel audio indicative of standalone or stereo content or M>2 channel audio indicative of video associated or surround/5.1 content having a center channel, etc.);;
after determining that the second source stream of audio content is standalone audio content (Wil: ¶ 2, 25-47, 102-106; Fig 1, 4: system makes a determination that stream has a channel count of three and a speaker count of three),
without generating sum or difference signals based on the left, right, and center input channel signals, applying a second array transfer function to the plurality of left, right, and center input channel signals to produce a second plurality of audio output signals (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: input signals processed using coefficients which maps an equal number of input channels to an equal number of output channels; system does not generate a sum or difference signal); and 
providing each of the second plurality of audio output signals to a respective one of the plurality of audio transducers (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: input signals processed using a fold up function comprising coefficients which by which the system maps the conversion of the fewer channels to a greater number of channels for output by the speakers).

Wil does not explicitly teach the generation of additional channel data utilizing the claimed sum and difference processing of left and right channels to generate the channel coefficients for a plurality of channels.

In a related field of endeavor Green teaches:
An audio signal processing system, method, instructions for operation of a playback device, the system comprising: a processor (Green: Col 1: signal processing circuitry operates to determine and adjust a sum and difference signal for altering transfer function of at least one speakers), comprising:
a first playback device mode operative for (Green: Col 1: system operates in a particular mode for stereo music reproduction wherein particular array configurations deliver audio with particular equalization parameters);

generating a sum input signal based on a sum of the left and right input channel signals (Green: Cols 1, 3, 29-30, 40:5-40:50; 57-60; Fig 10b: left and right input generate a first, sum signal and second, difference signal); 
generating a difference input signal based on a difference of the left and right input channel signals (Green: Cols 1, 3, 29-30, 40:5-40:50; 57-60; Fig 10b: left and right input generate a first, sum signal and second, difference signal);  
applying a first array transfer function to the sum and difference input signals to produce a first plurality of arrayed audio output signals (Green: Col 1, 3, 29-30, 40:5-40:50; 57-60; Fig 9a-f, 10b: first and second input signals processed via a plurality of filters to determine audio output signals, the filters being configured to apply at least one of a sum array transfer function or a difference array transfer function to the first and second channel signals to adjust, apply, etc. equalization based upon particular transfer function with respect to input sum, difference functions); and 
providing each of the first plurality of audio output signals to a respective one of the plurality of audio transducers (Green: Cols 29-30, 40:5-40:50; 57-60; Figs 9, 10, 13, 15-19, 21, 22, 27-29; Fig 9a-f, 10b: processed audio output from a plurality of speaker elements);
a first playback device mode operative for receiving, at the playback device, a source stream of video-associated audio content comprising a plurality of input channel signals (Green: 79:20-81:63, 84:43-86:40; Fig 9a-f, 10b, 17, 18: plurality of video/multimedia associated input signals processed via a plurality of filters to determine audio output signals). It would have been 

Wil in view of Green does not explicitly discuss the switching or alternation of particular sets of transfer functions for the speakers/drivers based on a plurality of modes. While the specification is spare with regard to describing said modes ¶ 68 of the specification as field discusses a plurality of operational factors associated with the switching or alternation of particular sets of transfer functions for the speakers/drivers based on determination of a music signal and/or a video associated signal and this will be construed as the factors driving the switching among and operation of the recited first and second modes. As such Wil in view of Green does not explicitly teach determining output characteristics such as transfer functions provided to output devices based on a change between a first audio mode and second video associated mode of operation. 

In a related field of endeavor consider Miz which teaches an audio output system comprising fir filter operable based on a determined transfer function to provide adjusted audio to plurality of output devices (Miz: Abstract; ¶ 6-14, 112-123; Figs 8, 9, 24, 25); wherein the device operates in a video associated film-mode and a music mode to provide separate signal parameters to output device based on the operating mode of the system (Miz: ¶ 130-137; Figs 15-17). It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 3, 12, 17
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, wherein providing the second arrayed audio output signals comprises providing the second arrayed audio output signals to the plurality of audio transducers on three or more sound axes of the playback device (Green: Cols 29-30, 40:5-40:50; 57-60, 79:20-81:63, 84:43-86:40; Figs 5, 6, 17f: audio with particular transfer functions provided to a plurality of three or more transducers)

Regarding claim 4, 18
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, wherein: 
the second arrayed audio output signals include at least a first audio output signal, a second audio output signal, and a third audio output signal; the plurality of audio transducers includes at least a first transducer, a second transducer, and a third transducer, (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: a plurality of input output signals directed to a system disclosed as comprising at least two transducers); (Green: Cols 29-30, 40:5-40:50; 57-60, 79:20-81:63, 84:43-86:40; Figs 5, 6, 9a, b, 10a, b, c, 15a-17f: diverse first, second, third, etc. audio array elements respectively provided with diverse first, second, third, etc. output 
providing the second arrayed audio output signals includes providing the first audio output signal to the first transducer on a first sound axis of the playback device, providing the second audio output signal to the second transducer on a first sound axis of the playback device, and providing the third audio output signal to a third transducer on a first sound axis of the playback device (Green: Cols 29-30, 40:5-40:50; 57-60, 79:20-81:63, 84:43-86:40; Figs 5, 6, 17f: audio with particular transfer functions provided to a plurality of three or more transducers).

Regarding claim 5, 20
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, wherein each of the first, second, and third audio output signals include a portion of the first input signal and a portion of the second input signal (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: in the case of an unequal amount of input channels and output channels the input channels collectively provide portions to the output channels); (Green: Cols 29-30, 40:5-40:50; 57-60, 79:20-81:63, 84:43-86:40; Figs 5, 6, 17f: each channel of a stereo input signal optionally routed to two, three, or more drivers).

Regarding claim 7
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, wherein applying the first array transfer function comprises applying the first array transfer function via a plurality of spatial filters (Green: Col 3, 4: particular array/transfer function configurations operable to steer, localize and/or spatialize the audio signal using a plurality of filters).

Regarding claim 9

An audio signal processing system, method, instructions, wherein the difference in power level between the left input channel signal and right input channel signal is less than the difference in power level between the sum input signal and the difference input signal. Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: Please see MPEP 2144.03) that the recited differences between the channel and input parameters would have comprised an obvious inclusion generative of only predictable results.

Regarding claim 19
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, wherein a portion of the audio transducers are housed in a device different than the playback device (Wil: Abstract; ¶ 2, 25-47, 102-106; Fig 1, 4: audio disclosed as provided by at least two speakers); (Green: Cols 29-30, 40:5-40:50; 57-60, 79:20-81:63, 84:43-86:40; Figs 5, 6, 17f: system operates upon a plurality of loudspeakers/drivers on a plurality of axes of a plurality of housings).

Regarding claim 21-23
Wil in view of Green in view of Miz teaches or suggests:
An audio signal processing system, method, instructions, further comprising: 
applying a first spectral calibration adjustment to the first plurality of audio output signals before providing each of the first plurality of audio output signals to a respective one of the plurality of audio transducers (Green: Col 4:1-4:25, 60:60-62:53; Fig 15a; etc.): system operates to perform equalization on each signal for each output device in a system by managing the power spectrum in a variety of embodiments including an arrays in which the output 
applying a second spectral calibration adjustment to the second plurality of audio output signals before providing each of the second plurality of audio output signals to a respective one of the plurality of audio transducers, wherein the second spectral calibration adjustment is different from the first spectral calibration adjustment (Green: Col 4:1-4:25, 60:60-62:53; Fig 15a; etc.): system operates to perform equalization on each signal for each output device in a system by managing the power spectrum in a variety of embodiments including an arrays in which the output channels are subject to different equalization and spectrum adjustments such that a particular channel comprises a particular equalization spectrum characterization and an additional channel comprises an additional equalization spectrum characterization).

Response to Arguments

Applicant’s arguments and amended claims presented in the Interview conducted 5/12/21, with respect to the rejection(s) of claim(s) 1, 10, 14 under 35 USC 103 over Greenberger and Chamness and Mizuno  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson, Greenburger and Mizuno.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654